UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: SEPTEMBER 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-53797 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive offices) (877) 438-4761 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of November 8, 2013, the issuer had a total of 160,517,604 shares of common stock, $0.001 par value, outstanding. TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2013 and June 30, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2013 and 2012 4 Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended September 30, 2013 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 21 SIGNATURES 22 2 PART I.FINANCIAL INFORMATION GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) September 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $26 and $26 Deferred cost, related party Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net 25 29 Prepaid advertising Intangibles, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable Accounts payable, related parties Accrued expenses Accrued expenses, related parties Deferred revenue, related party Notes payable, related parties Derivative liability Total current liabilities Secured convertible debentures, net of debt discount Total liabilities Commitments Stockholders’ deficit Common stock, $0.001 par value, 300,000,000 sharesauthorized, 159,652,002 and 157,697,103 shares issued andoutstanding, as of September 30, 2013 and June 30, 2013 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to condensed consolidated financial statements. 3 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three Months Ended September 30, Net sales $ $ Operating expenses: Cost of sales (exclusive of depreciation and amortization) Selling, general and administrative expenses Stock-based compensation Depreciation and amortization 51 52 Loss from operations ) ) Other income (expense): Change in revaluation of derivatives Interest expense, net ) ) Loss from operations before income taxes ) ) Income tax - - Net loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average common shares outstanding See notes to condensed consolidated financial statements. 4 GREEN EARTH TECHNOLOGIES, INC CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT (Unaudited) (in thousands) Common Stock Additional Paid Accumulated Shares Amount In Capital Deficit Total Balance at June 30, 2013 $ $ $ ) $ ) Shares issued for interest 1 - Restricted shares for employee compensation 1 - Issuance of common stock to settle trade payable - 20 - 20 Shares issued for services - 4 4 Stock-based compensation - - Net loss - - - ) ) Balance at September 30, 2013 $ $ $ ) $ ) See notes to condensed consolidated financial statements. 5 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 51 52 Amortization of debt discount and deferred financing costs Increase in allowance for inventory - 2 Change in fair value of derivative liability ) ) Stock-based compensation expense Changes in assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other current assets ) 3 Accounts payable 83 Accounts payable, related parties ) Accrued expenses 77 27 Accrued expenses, related parties 81 38 Deferred revenue 38 ) Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from note payable, related parties Repayment of notes payable - ) Net cash provided by financing activities Net Increase (decrease) in cash ) Cash and cash equivalent Beginning of period End of period $ $ Supplemental information Interest payments $
